Order, entered March 30, 1960, denying, without a hearing, defendant’s motion in the nature of a writ of error coram nobis to vacate a judgment rendered April 15, 1957 convicting appellant upon his plea of guilty of the crime of manslaughter in the second degree and sentencing him to serve a term of not less than 10 years nor more than 11 years in State prison, unanimously reversed, on the law, and the matter remitted to the County Court, Bronx County, for a hearing. Appellant claimed that he had been assigned inadequate and incompetent counsel, was coerced by the court into pleading guilty, and that false evidence was presented to the Grand Jury in procuring the indictment. We agree with the County Court that there is no merit to the contentions of inadequate counsel and the infirmity of the evidence before the Grand Jury. However, as to the claim of coercion of the County Court, the record is not entirely satisfactory as to all of the circumstances under which the plea of guilty was entered. Appellant contends he was threatened by the court with a more severe sentence if he did not plead guilty and that the court manifested a general belligerent attitude indicating lack of impartiality. There has been enough presented, in the record statements made at the time of the plea, and before it was entered, to require a hearing of all the circumstances to determine whether appellant was coerced by the Judge in entering the plea of guilty. ( See People v. Farina, 2 N Y 2d 454; People v. Picciotti, 4 N Y 2d 340.) Concur — Botein, P. J., Rabin, Valente, McNally and Eager, JJ.